Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Principal and agent, § 132*—when duty of person paying note to ascertain authority of third person to accept payment. The payor of a promissory note is charged with the duty of seeing that the person to whom he makes payment thereof has authority from the holder to receive such payment, if such person has not the note in his possession. 4. Principal and agent, § 132*—when evidence insufficient to establish agency to accept payment of note. On a writ of error to reverse a judgment approving the allowance of a promissory note as a claim against the estate of a decedent, where the note in question was indorsed by the payee to claimant, and where decedent paid to the original payee, a note broker, an amount in part payment of the principal of such note, evidence held to show that in accepting such payment such broker acted as the agent of decedent and not of claimant, it appearing that such broker did not have possession of the note, or express or implied authority from claimant to receive such payment. 5. Principal and agent, § 132*—when broker selling note not agent to receive payment. Where a person purchases notes from a broker and takes from him the notes purchased, the broker is not the agent of such purchaser to receive payment thereon, in the absence of express or implied authority so to act. 6. Principal and agent, § 132*—when agent no authority to receive payment of debt. The collection by an agent of other securities or even of a part of the existing debt is not sufficient to raise an implication of authority in the agent to receive payment of the debt. 7. Principal and agent, § 132*—when agent no authority to collect principal of debt. The fact that an agent has express authority to collect interest on a note is not- sufficient to show authority in the agent to collect the principal. 8. Principal and agent, § 183*—when evidence insufficient to establish ratification of unauthorized collection of note. On a writ of error to reverse a judgment approving the allowance of a note as a claim against decedent, where it appeared that decedent gave a note to a note broker, who assigned it to claimant, that claimant retained possession, and that the broker, who had no express or implied authority from such holder to receive payment, received payment of part of the principal and never paid the amount received over to the holder, evidence held insufficient to show a ratification of the payment to such broker.